DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 05/19/2021.  Claims 1, 4-8, and 11-15 remain pending in the application. Claims 1, 8, and 15 are independent.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
in Claim 1, line 6 and Claim 8, line 8, "adding/add a shortcut plug-in corresponding to a target object" appears to be "adding/add the shortcut plug-in corresponding to a target object".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2017/0308271 A1, filed on 10/19/2015), hereinafter LI in view of Louch (US 2015/0346957 A1, filed 09/30/2014), hereinafter Louch and Gan (US 2020/0272294 A1, with priority filing date on 02/26/2019), hereinafter Gan.

Independent Claims 1, 8, and 15
LI discloses a method for adding a shortcut plug-in that is applied to a terminal (LI, FIG. 2B; para. [0032] and [0072]-[0075]: a display device includes a user interface for selecting an object included in the main display region, moving the object to the at least one sub-display region, and displaying an icon representing the shortcut information in the at least one sub-display region); the method comprising:
displaying a shortcut plug-in area in a setting range of a user interface  (LI, 234 in FIG. 6A; para. [0106]: the sub-display region 234 may display an icon 624 representing shortcut information of a text file and an icon 626 representing shortcut information of an audio file) (LI, FIGS. 5A-B and 6A; para. [0078] and [0080]-[0081]: the sub-display region 234/514/524/534/544/560 may be extended from the main display region 232/512/522/532/542 or separate from the main display region 550); and
adding the shortcut plug-in corresponding to a target object into the shortcut plug-in area, wherein adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area further comprises: activating the shortcut plug-in area in response to a first setting operation for the target object on the user interface; adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area in response to a second setting operation for the target object on the user interface (LI, FIG. 6B; para. [0109]-[0111]: user may perform an operation of long - touching the “Podcasts” folder 612 or user may set a file explorer to a selection mode and touch the “Podcasts” folder 612 for adding an object (e.g., the “Podcasts” folder 612 ) displayed in the main display region 232 to the sub-display region 234 by dragging a “Podcasts” folder 612 from the main display region 232 to the sub-display region 234; the sub-display region 234 may display the icon 622 representing the shortcut information of the “Podcasts” folder 612 at a location in the sub-display region 234 where the user ends the drag gesture) (Louch, FIGS. 6A-B; paras. [0188] and [0190]: the user can engage to add or remove widgets in the widget display area 500 by dragging and dropping widgets between the available and the active widget regions),
wherein adding the shortcut plug-m corresponding to the target object into the shortcut plug-in area in response to the second setting operation for the target object on the user interface further comprises: forming a plug-in vacancy in the shortcut plug-in area based on  (LI, FIG. 6A-B; para. [0109]-[0111]: when another icon is already located at the location where the user ends 1 for adding a shortcut icon).
	LI further discloses an apparatus comprising: a processor (LI, 111 in FIG. 1; para. [0047]: CPU including a single core or multi-core processor) and a memory (LI, 112/113 in FIG. 1; para. [0047] and [0065]: ROM/RAM/storage unit including a non - volatile memory, volatile memory, hard disk drive, and solid state drive) for storing instructions executable by the processor (LI, para. [0044] and [0158]: a computer-readable recording medium has recorded thereon a program which, when executed by a computer/CPU, performs the method). 
	LI further disclose a non-transient computer-readable storage medium (LI, 250 in FIG. 3; para. [0088] and [0158]: a computer-readable recording medium/storage unit) having stored thereon a computer program, wherein the program implements the method described above when executed by a processor (LI, para. [0044] and [0158]: a computer-readable recording medium has recorded thereon a program which, when executed by a computer/CPU, performs the method).
	LI fails to explicitly disclose (1) displaying a shortcut plug-in area in a setting range of a user interface in response to detecting a preset operation for the user interface; (2) forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation.
	Louch teaches systems and methods for manipulating the display of widgets (Louch, paragraph [0002]), wherein displaying a shortcut plug-in area in a setting range of a user interface in response to detecting a preset operation for the user interface (Louch, FIG. 5; paras. [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector from a right position proximate to edge 534 of the user interface to show the widget display area 500) (Louch, 705 and 715 in FIG. 7; paras. [0200]-[0201]: receives a first user input 705 to display 715 a widget display area in a first state; the first user input 705 can include the engaging of a widget display toggle element configured to show or hide the widget display area in the first state; for example, the user can engage the widget display toggle configured to transition the display of the widget display area from a hidden state to the first state including a first region displaying a plurality of active widgets).
LI and Louch are analogous art because they are from the same field of endeavor, systems and methods for manipulating the display of widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Louch to LI, wherein displaying a shortcut plug-in/sub-display area in a setting range of a user interface in response to detecting a preset operation for the user interface and wherein the activation of the 
LI in view of Louch fails to explicitly disclose forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation.
Gan teaches a system and a method for drag and drop operation (Gan, TITLE), wherein forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation (Gan, FIGS. 6A-C; para. [0031] and [0034]: intelligent to sense the direction of the action/object's movement in relation to its original placement on the canvas and determine which placeholder/vacancy is intended to be selected for dropping in the action/object by what direction the action/object is moved in and visually emphasize the determined placeholder/vacancy; after an action/object 640 has been selected as 
LI in view of Louch, and Gan are analogous art because they are from the same field of endeavor, a system and a method for drag and drop operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gan to LI in view of Louch, forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation.  Motivation for doing so would make a user’s creating shortcut process more intuitive, quicker, and easier (Gan, para. [0002]).

Claims 5 and 12
LI in view of Louch and Gan discloses all the elements as stated in Claims 1 and 8 respectively and further discloses converting a target plug-in in the shortcut plug-in area from a stationary state to a to-be-moved state in response to a selection operation for the target plug-in (LI, para. [0030] and [0042]: the motion input of the user with respect to the sub-display region may include at least one of a drag gesture, a touch gesture, a double touch gesture, a multi-touch gesture, a long-touch gesture, and a slide gesture, and the determining of the response may include editing/adjusting the sub-display region) (LI, FIG. 9; para. [0130]-[0135]: receive a selection input with respect to an icon 922 included in the sub-display region 234, e.g., a long-touch gesture on the icon 922, and drag the selected icon 922 from the sub-display region 234 to an arbitrary location of the main display region 232 or another location in the sub-display region 234); and adjusting a sequence of plug-ins in which the target plug-in is located in the shortcut plug-in area in response to a movement operation for the target plug-in (LI, para. [0135]: when the user drags the selected icon 922 to another location in the sub-display region 234, an order of icons included in the sub-display region 234 may be changed; when another icon is already located at the location where the user ends the drag gesture, the display device 200 may slide or move the other icon up or down).

Claims 7 and 14
LI in view of Louch and Gan discloses all the elements as stated in Claims 1 and 8 respectively and further discloses wherein the adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area further comprises: adding the shortcut plug-in corresponding to an application into the shortcut plug-in area when the target object is an icon of the application (LI, para. [0021]-[0023]: receiving a motion input of the user moving the object to a sub-display/shortcut plug-in region, wherein the object may be one of an application …); or 
adding the shortcut plug-in corresponding to a text object in a currently browsed file into the shortcut plug-in area when the target object is the text object (LI, para. [0021]-[0023] and [0027]: receiving a motion input of the user moving the object to a sub-display/shortcut plug-in region, wherein the object may be one of an application, a contacts list, a folder, a text file, an image file, an audio file, and a video file which are included in the display device or one of a webpage, text, an image, and video data received by the display device from an external source). 

Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Louch and Gan as applied to Claims 1 and 8 respectively above, and further in view of Cunningham (US 2013/0238724 A1, published on 09/12/2013), hereinafter Cunningham.

Claims 4 and 11
LI in view of Louch and Gan discloses all the elements as stated in Claims 1 and 8 respectively and further discloses wherein the displaying the shortcut plug-in area in the setting range on the user interface in response to detecting the preset operation for the user interface further comprises: response to detecting the preset operation for the user interface (Louch, FIG. 5; paras. [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector from a right position proximate to edge 534 of the user interface to show the widget display area 500) (Louch, 705 and 715 in FIG. 7; paras. [0200]-[0201]: receives a first user input 705 to display 715 a widget display area in a first state; the first user input 705 can include the engaging of a widget display toggle element configured to show or hide the widget display area in the first state; for example, the user can engage the widget display toggle configured to transition the display of the widget display area from a hidden state to the first state including a first region displaying a plurality of active widgets).  
LI in view of Louch and Gan fails to explicitly disclose moving out of an application icon currently located within the setting range.
Cunningham teaches a system and a method for operating in different graphical user interfaces (Cunningham, para. [0004]), wherein moving out of an application icon currently located within the setting range (Cunningham, FIGS. 26-28; para. [0251]-[0253]: user begins to contact the touchscreen near the left edge of the GUI with one finger and move his/her finger to the right, causing the display area 1605 to begin sliding in that direction back onto the GUI; the user has released the swipe gesture as the display area 1605 continues to slide onto the GUI to the right until fully present in the GUI; the icons, which are shown on top left/right of screen at stages 
LI in view of Louch and Gan, and Cunningham are analogous art because they are from the same field of endeavor, a system and a method for operating in different graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cunningham to LI in view of Louch and Gan, moving out of an application icon currently located within the setting range.  Motivation for doing so would allow users to simultaneously access icons/objects/items originally displayed in the screen and icons/objects/items in the shortcut window appeared later on; thereby enhance user experience.

Claims 6 and 13
LI in view of Louch and Gan discloses all the elements as stated in Claims 1 and 8 respectively and further discloses hiding the shortcut plug-in area  (Louch, FIG. 5; paras. [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector left to right from a left position proximate to an edge 533A of the widget display area 500 to hide the widget display area 500) (Louch, paras. [0200] and [0204]: the first 
LI in view of Louch and Gan fails to explicitly disclose restoring the user interface to a state before the shortcut plug-in/sub-display area is displayed after hiding the shortcut plug-in/sub-display area.
Cunningham teaches a system and a method for operating in different graphical user interfaces (Cunningham, para. [0004]), wherein restoring the user interface to a state before the shortcut plug-in/sub-display area is displayed after hiding the shortcut plug-in/sub-display area (Cunningham, FIGS. 23-25 vs. FIGS. 26-28; para. [0246] and [0248]-[0249]: user begins to contact the touchscreen over the display area 1605 with one finger and move his/her finger to the left, causing the display area 1605 to being sliding in that direction; user has released the swipe gesture as the display area 1605 continues to slide out of the GUI to the left until the display area 1605 is no longer shown in the GUI; comparing 2340 in FIG. 23 with 2610 in FIG. 26, 2440 in FIG. 24 with 2710 in FIG. 27, or 2540 in FIG. 25 with 2810 in FIG. 28, the user interface at stages 2340/2440/2540 is restored to a state before the sub-display area is displayed at stages 2610/2710/2810).
LI in view of Louch and Gan, and Cunningham are analogous art because they are from the same field of endeavor, a system and a method for operating in different graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of .

Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 7-10 of the Remarks that ' Li, Louch, Gan and Cunningham, whether considered separately or in a combination, fail to disclose, teach or suggest at least the feature of "forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation," as recited in amended independent claims 1, 8 and 15 '.
In response, examiner respectfully disagrees.  Li discloses in para. [0109]-[0111] with FIGS. 6A-B that adding an object (e.g., the “Podcasts” folder 612) displayed in the main display region 232 to the sub-display region 234 by dragging a “Podcasts” folder 612 from the main display region 232 to the sub-display region 234, and when another icon is already located at the location where the user ends the drag gesture in the sub-display region 234, the display device 200 may slide or move the other icon up or down to form a space/vacancy/placeholder for adding a shortcut icon.  That is, Li discloses forming a plug-in vacancy (by sliding/moving existed icon up/down) in the shortcut plug-in area (sub-display area 234) based on a movement corresponding to the second setting operation (where the user ends the drag gesture).  Li is only fails to explicitly disclose determining a space/vacancy/placeholder for adding an object based on at least one of a current position of the object and a movement direction of the (gesture) operation.  Gan provides this missing element of Li in para. [0031] and [0034] with FIGS. 6A-C, wherein after an action/object 640 has been selected as shown in FIG. 6A, the Designer detects that the user has dragged the action/object 640 onto the canvas 605; determine that the first placeholder 625 is closest, and visually emphasizes 645 the first placeholder 625 (i.e., forming a space/vacancy/placeholder 645 according to the current position of the selected action/object 640); as shown in FIG. 6B, when the selected action/object 640 is moved away from the first placeholder 625 and in the direction of the second placeholder 630, the Designer determines that the movement of the selected action/object 640 is in the direction of the second placeholder 630 and generates a visual emphasis 650 around the second placeholder 630 (i.e., forming a space/vacancy/placeholder 650 according to both the current position of the selected action/object 640 and the movement direction of the drag operation); similarly, as shown in FIG. 6C, when the selected action/object 640 is moved in the direction of the third placeholder 635, the third placeholder 635 is visually emphasized 655 (i.e., forming a space/vacancy/placeholder 655 according to the movement direction of the drag operation).  Therefore, Li in view of Gan DOES teach "forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation," as recited in amended independent claims 1, 8 and 15.

In response, examiner respectfully disagrees.  LI, GAN, and the Present Invention are analogous art because they are from the same field of endeavor, a system and a method .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0062598 A1 to KOCIENDA et al., published on 03/03/2016, FIG. 10A-D and 14A-D.